UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7785



ALLEN HARPER-EL,

                                              Plaintiff - Appellant,

          and


CHARLES COLLINS; KEITH HAMLIN-BEY; BRENT
MARLOWE HARRIS; DARRYL JOHNSON-BEY; THORNELL
MARSHALL; KEVIN RUAYON,

                                                          Plaintiffs,
          versus


PARRIS GLENDENING, Governor; CURTIS DICKSON,
Administrator, Somerset County Health Depart-
ment; EARL D. BESHEARS, Chief Executive,
Eastern Correctional Institution,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
3130-L)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Allen Harper-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant, a Maryland inmate, appeals the district court's

order dismissing as frivolous his 42 U.S.C. § 1983 (1994) action
and order denying his motion for reconsideration. We have reviewed

the record and the district court's opinions and find that this

appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Harper-El v. Glendening, No. CA-
97-3130-L (D. Md. Oct. 16 & Nov. 20, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2